UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 3)* CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Name of Issuer) Class A Common Stock, par value $0.08 per share (Title of Class of Securities) G20045202 (CUSIP Number) Paul T. Cappuccio, Esq. Executive Vice President and General Counsel Time Warner Inc. One Time Warner Center New York, New York 10019 (212) 484-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 2, 2011 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.G20045202 Page2 of 8 Pages 1 NAME OF REPORTING PERSONS Time Warner Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (see Item 3) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2 (d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Deleware 7 SOLE VOTING POWER 0(See Item 5) NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 25,201,800 (See Item 5) 9 SOLE DISPOSITIVE POWER 0(See Item 5) 10 SHARED DISPOSITIVE POWER 25,201,800 (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,201,800 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 39.1%(See Item 5) 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G20045202 Page3 of 8 Pages 1 NAME OF REPORTING PERSON TW Media Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (see Item 3) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER 0(See Item 5) NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 25,201,800 (See Item 5) 9 SOLE DISPOSITIVE POWER 0(See Item 5) 10 SHARED DISPOSITIVE POWER 25,201,800 (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,201,800 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 39.1%(See Item 5) 14 TYPE OF REPORTING PERSON OO (See Item 2) SCHEDULE 13D CUSIP No.G20045202 Page 4 of 8 Pages 1 NAME OF REPORTING PERSON Time Warner Media Holdings B.V. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (see Item 3) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands 7 SOLE VOTING POWER 0(See Item 5) NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 25,201,800 (See Item 5) 9 SOLE DISPOSITIVE POWER 0(See Item 5) 10 SHARED DISPOSITIVE POWER 25,201,800 (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,201,800 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 39.1%(See Item 5) 14 TYPE OF REPORTING PERSON OO (See Item 2) This Amendment No. 3 to Schedule 13D (“Amendment No. 3”) amends the Schedule 13D originally filed on April 1, 2009 (the “Original 13D”), as previously amended on May 21, 2009 by Amendment No. 1 to Schedule 13D and on December 8, 2009 by Amendment No. 2 to Schedule 13D(the Original 13D as so amended, the “Schedule 13D”), filed by Time Warner Inc., a Delaware corporation (“Time Warner”), TW Media Holdings LLC, a Delaware limited liability company and direct, wholly-owned subsidiary of Time Warner (“TW Media”), and Time Warner Media Holdings B.V., a besloten vennootschap met beperkte aansprakelijkheid or a private limited company organized under the laws of the Netherlands, and direct, wholly-owned subsidiary of TW Media (“TW Holdings BV” and, together with Time Warner and TW Media, the “Reporting Persons”).This Amendment No. 3 relates to the Class A Common Stock, par value $0.08 per share (the “Class A Common Stock”), of Central European Media Enterprises Ltd., a Bermuda company (the “Issuer”) with its principal executive offices at 52 Charles Street, London W1J 5EU, United Kingdom.Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Schedule 13D. Except as specifically amended by this Amendment No. 3, items in the Schedule 13D remain unchanged. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Original 13D is hereby amended by inserting the following paragraphs at the end thereof: On March 2, 2011, TW Holdings BV entered into a Share Purchase Agreement (the “Share Purchase Agreement”) with Testora Limited, a limited liability company organized under the laws of Cyprus (“Testora”), pursuant to which, in exchange for $60,729,979.80 in cash, TW Holdings BV acquired and purchased from Testora, and Testora sold to TW Holdings BV, 3,122,364 shares of Class A Common Stock (the “Purchased Shares”). The funds used to purchase the Purchased Shares were contributed from the working capital of Time Warner to TW Media and subsequently contributed from TW Media to TW Holdings BV. The description of the Share Purchase Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Share Purchase Agreement, which is attached hereto as Exhibit 99.14. Item 4. Purpose of Transaction Item 4 of the Schedule 13D is hereby amended by inserting the following paragraph at the end thereof: The purpose of the transaction described in Item 3 of Amendment No. 3 was to acquire additional equity of the Issuer. Item 5. Interest in Securities of the Issuer Item 5 of the Schedule 13D is hereby amended by replacing it in its entirety with the following: (a)As of the close of business on March 2, 2011, the Reporting Persons beneficially own (i) 17,622,364 shares of Class A Common Stock and (ii) 4,500,000 shares of Class B Common Stock, representing approximately 34.4% of the outstanding shares of CME Common Stock.As of the close of business on March 2, 2011 and by virtue of the Investor Rights Agreement (as defined in the Schedule 13D), the Reporting Persons may be deemed to beneficially own (x) 2,990,936 shares of Class B Common Stock and (y) 88,500 shares of Class B Common Stock underlying currently exercisable stock options (together, the “Lauder Shares”) beneficially owned by Mr. Lauder as disclosed by Mr. Lauder in the Schedule 13D/A filed with the SEC by him on January 5, 2010 and by the Issuer in its Definitive Proxy Statement on Schedule 14A filed with the SEC on April 14, 2010, representing approximately 4.8% of the outstanding shares of CME Common Stock, based on calculations made in accordance with Rule 13d-3(d) of the Act, as amended.The percentages of beneficial ownership have been determined based on the 64,369,425 shares of CME Common Stock outstanding as of February 18, 2011, as reported in the Issuer’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 filed with the SEC on February 23, 2011, and the amounts of the Purchased Shares, the Subscription Shares and the Lauder Shares. Shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-to-one basis at any time at the option of the holder thereof without any additional consideration.Assuming conversion of all of the shares of Class B Common Stock that are or may be deemed to be beneficially owned by the Reporting Persons, the Reporting Persons may be deemed to beneficially own 25,201,800 shares of Class A Common Stock, which would represent 39.1% of the number of shares of CME Common Stock outstanding. Each share of Class A Common Stock entitles the holder to one vote on each matter submitted to a vote of the Issuer’s stockholders and each share of Class B Common Stock entitles the holder to ten votes on each such matter, including the election of directors of the Issuer.Assuming no conversion of any of the outstanding shares of Class B Common Stock, the Purchased Shares, the Subscription Shares and the Lauder Shares collectively constitute 70.4% of the aggregate voting power of the Issuer. Neither the Reporting Persons nor, to the knowledge of the Reporting Persons, any other person named in Annexes A, B and C, beneficially owns any shares of CME Common Stock other than as set forth herein. (b)As of the close of business on March 2, 2011, the Reporting Persons may be deemed to have shared voting and dispositive power with respect to the Purchased Shares, the Subscription Shares and the Lauder Shares.Pursuant to the terms of the Voting Deed (as defined in the Schedule 13D) and subject to the conditions contained therein, TW Holdings BV has irrevocably granted RSL Savannah (as hereinafter defined and a company wholly owned by Mr. Lauder) the right to vote any shares of CME Common Stock owned by TW Holdings BV and its permitted transferees during the term of the Voting Deed, with the power to appoint a corporate representative or proxies of such shareholders in all matters (subject to certain exceptions described below in Item 6 of the Schedule 13D) with respect to the voting of the equity securities of the Issuer held by such shareholders.Pursuant to the terms of the Investor Rights Agreement (as hereinafter defined), Mr. Lauder and certain of his affiliates have agreed to use their best efforts to vote the Lauder Shares in favor of up to two designees of TW Holdings BV to the Issuer's board of directors, subject to certain limitations and to not votein favor of certain matters with respect to the capitalization of the Issuer, each asdescribed in Item 6 of the Schedule 13D.Pursuant to the terms of the Investor Rights Agreement, direct and indirect transfers of the Purchased Shares, the Subscription Shares and the Lauder Shares to unaffiliated third parties are subject to certain restrictions, including consent rights, rights of first offer and tag-along rights, as described in Item 6.Each of the Reporting Persons disclaims beneficial ownership of the Lauder Shares. The descriptions of the Voting Deed and the Investor Rights Agreement do not purport to be complete and are qualified in their entirety by reference to the Investor Rights Agreement and the Voting Deed, which were filed as Exhibits 99.10 and 99.11 to the Schedule 13D, respectively, and are incorporated by reference into this Item5. (c)Except as described in Item 3 of the Schedule 13D, no transactions in the securities of the Issuer were effected by the Reporting Persons or, to their knowledge, any other person named in Annexes A, B and C during the past 60 days. (d)Except for the Reporting Persons, no other person is known by the Reporting Persons to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any securities of the Issuer beneficially owned by the Reporting Persons. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Schedule 13D is hereby amended to include the description of the Share Purchase Agreement in Item 3 of this Amendment No. 3. Item 7. Material to Be Filed as Exhibits Exhibit Description Share Purchase Agreement, dated as of March 2, 2011, by and between Time Warner Media Holdings B.V. and Testora Limited SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned, severally and not jointly, certifies that the information set forth in this statement is true, complete and correct. Dated: March 4, 2011 TIME WARNER INC. By: /s/ John K. Martin, Jr. Name: John K. Martin, Jr. Title: Executive Vice President, Chief Financial and Administrative Officer TW MEDIA HOLDINGS LLC By: /s/ John K. Martin, Jr. Name: John K. Martin, Jr. Title: Executive Vice President, Chief Financial and Administrative Officer TIME WARNER MEDIA HOLDINGS B.V. By: /s/ Michael Del Nin Name: Michael Del Nin Title: Managing Director ANNEX A The name, business address and present principal occupation or employment of each of the directors and executive officers of Time Warner Inc. are as set forth below.Except as indicated below, the business address for each executive officer and director is c/o Time Warner Inc., One Time Warner Center, New York, New York 10019.Except as indicated below, each person is a citizen of the United States of America. Executive Officers of Time Warner Inc. Name Principal Occupation Jeffrey L. Bewkes Chairman of the Board and Chief Executive Officer Paul T. Cappuccio Executive Vice President and General Counsel Gary L. Ginsberg Executive Vice President, Global Marketing and Communications John K. Martin, Jr.
